1 N.Y.3d 588 (2004)
808 N.E.2d 352
776 N.Y.S.2d 216
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
SHABAN CELAJ, Appellant.
Court of Appeals of the State of New York.
Decided January 12, 2004.
*589 Steven R. Kartagener, New York City, for appellant.
Robert T. Johnson, District Attorney, Bronx (Yael V. Levy of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO and READ concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. The determination of reasonable suspicion made by Supreme Court and affirmed by the Appellate Division involves a mixed question of law and fact which is supported by evidence in the record. Consequently, the issue is beyond further review by this Court.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.